DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hellenbrand et al. (Pub. No. US 20160304228) in view of Andreasson et al. (Pub No. US 20020021835).
Regarding claims 1, 4, and 6,  Hellenbrand teaches a blister strip inspection device for sensing blister segments of a blister strip, comprising: (a) a blister strip advancing unit configured to advance a blister strip along a path: (b) a digital video camera which has a field of view, the digital video camera configured and positioned relative to the blister strip advancing unit to capture an image sequence of temporally successive images of an advancing blister strip within the field of view: (c) an evaluating unit which is operatively connected to the digital camera and configured to automatically [fig. 1-3 and related description]: evaluate characteristics of contents of the blister segment: [fig. 4 step 140 and related description] (v) compare the characteristics of the contents of the blister segment to characteristics of expected contents of the blister segment [fig. 4 step 145 and related description]: and (vi) confirm or question the contents of the blister segment based on the comparison performed in (v) [fig. 4 steps 150-165 and related description].  
However, Hellenbrand does not explicitly teach (i) receive the image sequence of temporally successive images of a blister segment of a blister strip: (ii) identify a bar code on the blister segment in one of the temporally successive images of the image sequence; and (iii) select an image from the image sequence based at least partially on a location of the bar code on the blister segment.
Andreasson teaches (i) receive the image sequence of temporally successive images of a blister segment of a blister strip: [Abstract, Para 12-17, 100-107, fig. 2 and related description] (ii) identify a bar code on the blister segment in one of the temporally successive images of the image sequence[Abstract, Para 12-17, 100-107, fig. 2 and related description]; and (iii) select an image from the image sequence based at least partially on a location of the bar code on the blister segment [Abstract, Para 12-17, 100-107, fig. 2 and related description].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Hellenbrand the ability to receive consecutive images and select image with barcode as taught by Andreasson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Hellenbrand teaches wherein the blister strip advancing unit comprises a coiling device that includes a coiler and a drive motor for driving the coiler [Para. 30-32, fig. 1-3 and related description].  

Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hellenbrand et al. (Pub. No. US 20160304228) in view of Andreasson et al. (Pub No. US 20020021835) further in view of Negro et al. (Pub. No. US 20160104021).
Regarding claims 3, 5 and 7, Hellenbrand in view of Andreasson doesn’t explicitly teach the claim limitations. 
Negro teaches the image selected contains the greatest portion of the blister segment [Para. 51-52].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Hellenbrand in view of Andreasson the ability to select image with greatest portion of the blister segment as taught by Negro since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666